Citation Nr: 1132876	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chronic mechanical low back strain.  

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran served on active duty from August 1989 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2006 and April 2007 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In this regard, there is additional evidentiary development that needs to be accomplished.  

In a rating decision dated in February 2006 the RO granted service connection for mechanical low back strain with a noncompensable disability evaluation effective December 1, 2005.  The Veteran filed a Notice of Disagreement with this rating in January 2007.  The Veteran asserts that a compensable rating is warranted.  The Board notes that the Veteran is a medical doctor.  

In a November 2005 QTC examination, physical examination of the thoracolumbar spine revealed no complaints of radiating pain on movement and muscle spasm was absent.  There was no tenderness noted and there was negative straight leg raises on the right and left.  No ankylosis of the spine was noted.  Range of motion was as follows:  flexion was from 0 to 90 degrees, extension was from 0 to 30 degrees, right lateral flexion was from 0 to 30 degrees, left lateral flexion was from 0 to 30 degrees, right rotation was from 0 to 30 degrees, and left rotation was from 0 to 30 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The physician noted that without resorting to mere speculation, pain fatigue, weakness, lack of endurance, and incoordination do not cause additional functional loss.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran alleges that the November 2005 examination did not provide information pertaining to the additional disabling effects of painful motion.  As the November 2005 examination was inadequate, the Veteran should be accorded a new C&P spine examination.  

Moreover, since the Veteran filed her TDIU claim, she has not been provided with an examination that addresses whether she is able to obtain and retain substantially gainful employment as a result of her service-connected disabilities.  This should be accomplished on remand.  See Gary v. Brown, 7 Vet. App. 229 (1994) (When a TDIU claim is presented, a VA examiner should generally address the extent of functional and industrial impairment from veteran's service-connected disabilities). 
   
Since the claims file is being returned it should also be updated to include recent VA treatment records dating from January 8, 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  The RO/AMC should obtain and associate with the claims file VA medical records pertaining to the Veteran from the St. Petersburg VAMC dating from January 8, 2008.

2.  Thereafter, the Veteran should be accorded a VA spine examination.  The report of examination should include a detailed account of all manifestations of chronic mechanical low back strain to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Following the development set forth above, make arrangements with the appropriate VA medical facility for the Veteran to undergo an examination concerning her TDIU claim.  The claims folder and a copy of this remand must be made available to the examiner. The examiner should note in the examination report that the claims folder and the remand have been reviewed. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is asked to assess the severity of the Veteran's service-connected disabilities and express an opinion as to whether the service-connected disabilities (i.e., degenerative joint disease of the hands and fingers; left shoulder impingement syndrome (minor); asthma; gastroesophageal reflux disease with hiatal hernia; mechanical low back strain; blepharitis with early cataracts, and posterior vitreous detachment in both eyes; sinusitis (also claimed as seasonal allergies); hypertension; and heart tricuspid regurgitation); either individually or in combination, preclude the Veteran from obtaining or maintaining substantially gainful employment.

In addition, if the examiner finds that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities; the examiner is asked to express an opinion as to whether the Veteran's total disability based on individual unemployability is permanent. In providing the opinion, the examiner may consider the Veteran's education and work experience (medical doctor) but not the Veteran's age and nonservice-connected disabilities. The complete rationale for any and all opinions expressed should be provided.

4.  Ensure that the information provided in the examination reports satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


